DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “MULTI-LAYER INSULATION of a SPACECRAFT Structure for Spatial Dust Impact DAMAGE Protection”.

Claim Objections
 	Claims 1-6 are objected to under PCT Article 6  as lacking clarity because claims 1-6 are indefinite for the following reason(s): The written description fails to disclose the . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 	Claims 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the 
A spacecraft in claim 4, a damage diagnosis device in claim 5 & an object to be detected in claim 6 are not further limiting the independent claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claims 1-6 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

 	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., Pub. No.: US 20050269913 A1, in view of Serna, Patent No.: US 5604431 A.

Regarding claims 1-3 & 6, Sasaki et al. discloses a multi-layer insulation comprising: a plurality of layers that are laminated on each other, wherein a detection layer that is at least one of the plurality of layers includes: a piezoelectric film; and a pair of electrode parts installed on both surfaces of the piezoelectric film,
(claim 2) wherein the detection layer is not disposed on at least one end of the plurality of layers in a lamination direction in which the plurality of layers are laminated,
(claim 3) wherein the detection layer is disposed at a second layer of the plurality of layers from an end in the lamination direction.
(claim 3) a method of detecting an object to be detected, which detects that the object to be detected collide with the multi-layer insulation according to claim 1, the method comprising: determining that the object to be detected collides with the detection layer when a potential difference between the pair of electrode parts exceeds a predetermined potential difference threshold.

    PNG
    media_image1.png
    550
    430
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    568
    380
    media_image2.png
    Greyscale
(see para.[0062]-[0069] “First, a configuration of a multilayer piezoelectric element according to the first embodiment will be described on the basis of FIGS. 1 to 7.” & [0081] “electrode patterns” and “laminate” & [0083] In the first embodiment, as described above, when the electric field is generated between the individual electrodes 2 and the common electrodes 4, 19, the charge opposite to that on the common electrode 19 does not appear on the lower surface of the piezoelectric layer 9, i.e., on the end face (the one end face of the multilayer body LA1) opposite in the stack direction to the end face with the external electrodes 17, 18 thereon.” & [0088]-[0089] “[0088] “the working surface side of the multilayer piezoelectric element was set upward, a liquid was dropwise delivered onto the working surface, a dc voltage was simultaneously applied to all the individual electrodes, and a time up to a drop of insulation resistance was measured. The working surface of the multilayer piezoelectric element is the end face opposite in the stack direction to the end face on which the terminal electrodes are formed. The dropwise delivered liquid was one in which pure water was a principal ingredient and in which glycerin and a nonionic surfactant were mixed. The dc voltage applied per thickness of the piezoelectric layers was 1 kV/mm. In each example, the number of samples of sheet laminates was 30.).
Sasaki et al. discloses all claim elements, including the “piezoelectric layer & electroconductive film” which maybe used also as “detection layer”, (see para.[0136], [0142]-[0143]; however it is still not explicit on “detection unit/layer”.

Serna teaches that these features are useful in order to provide a particle detection system to detect particles impacting on space vehicles (see col.1 lines 12-15 (2)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Serna with the system disclosed by Sasaki et al. in order to provide a particle impact detection system which can determine the size of impacting particles & to determine the size of debris and particles in space that pose hazards to spacecraft (see col.2 lines 15-20 (16-17)).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., Pub. No.: US 20050269913 A1, in view of Serna, Patent No.: US 5604431 A, further in view of Rickman et al., Pub. No.: US 20170205297 A1.

Regarding claims 4-5, Sasaki et al. discloses the multi-layer insulation according to claim 1.
Sasaki is not explicit on “a spacecraft”, “a damage diagnosis device/unit” , however Rickman et al., US 20170205297 A1, teaches Micrometeoroid and Orbital Debris Impact Detection and Location Using Fiber Optic Strain Sensing and discloses,
a spacecraft comprising: a main body; and configured to cover an outer surface of the main body, 
a damage diagnosis device comprising: the multi-layer insulation according to claim 1; a detection unit configured to detect a potential difference between the pair of electrode parts; and a diagnosis unit configured to diagnose damage to the multi-layer insulation on the basis of a detection result of the detection unit ([0019] The various embodiments provide a micrometeoroid and orbital debris (MMOD) shielding which can detect if, when, and where a MMOD strike has occurred on spacecraft shielding or structure. ..provide a strain-sensing apparatus configured to be attached to a MMOD shielding layer and data collection equipment in communication with the strain-sensing apparatus configured to detect an occurrence, a time, a location, and/or a severity of a MMOD strike on the MMOD shielding layer. The various embodiments may enable a post-impact strain response of a MMOD shielding layer to be determined and the post-impact strain response to be used to detect an occurrence, a time, a location, and/or a severity of a MMOD strike on the MMOD 
Rickman et al. teaches that these features are useful in order to provide a strain-sensing apparatus configured to be attached to a micrometeoroid and orbital debris (MMOD) shielding layer and data collection equipment in communication with the strain-sensing apparatus configured to detect an occurrence, a time, a location, and/or a severity of a MMOD strike on the MMOD shielding layer (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Rickman et al. with the system disclosed by Sasaki et al. in order to provide measurements which may enable the location of the impact to be determined. The extent of damage may be inferred from the strain response to the impact, which may assist in conducting structural health monitoring (SHM). Some embodiments may provide a method and apparatus using FBG sensing to determine that an MMOD impact has occurred on a spacecraft MMOD shield or structure, when the impact occurred, and where the impact occurred. In some embodiments, the extent of damage may be inferred from the FBG response to the impact, which may assist in conducting SHM (see Abstract & para.[0008]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gerardi; Joseph J. et al.	US 5195046 A	Method and apparatus for structural integrity monitoring
DAVISON ELMER H	US 3324388 A	Meteoroid sensing apparatus having a coincidence network connected to a pair of capacitorsBayer; Heiner et al.	US 20090302713 A1	PIEZO ACTUATOR COMPRISING A MULTILAYER ENCAPSULATION, AND METHOD FOR THE PRODUCTION THEREOF
Duveneck; Gert Ludwig et al.	US 6469785 B1	Optical detection device based on semi-conductor laser array
DAVISON ELMER H	US 3324388 A	Meteoroid sensing apparatus having a coincidence network connected to a pair of capacitors
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665